
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-jj



ADC TELECOMMUNICATIONS, INC.
EXECUTIVE MANAGEMENT INCENTIVE PLAN


Section 1.    Establishment; Purpose

        (a)    Establishment.    On December 13, 2001, the Board of Directors of
ADC Telecommunications, Inc., a Minnesota corporation (the "Company"), upon
recommendation by the Compensation and Organization Committee of the Company's
Board of Directors, approved an incentive plan for executive officers as
described herein, which plan shall be known as the "ADC Telecommunications, Inc.
Executive Management Incentive Plan" (the "Plan"). The material terms of the
Plan shall be submitted for approval by the shareholders of the Company at the
Company's 2002 Annual Meeting of Shareowners. The Plan shall be effective,
subject to its approval by the shareholders of the Company, beginning with the
Company's fiscal year ending on October 31, 2002. No payments shall be made
pursuant to the Plan until after the Plan has been approved by the shareholders
of the Company.

        (b)    Purpose.    The purpose of the Plan is to provide a direct
financial incentive for executive officers of the Company to make a significant
contribution to the annual strategic and financial goals of the Company.

Section 2.    Administration

        (a)    Composition of the Committee.    The Plan shall be administered
by the Compensation and Organization Committee of the Company's Board of
Directors, or a sub-committee thereof (the "Committee"). To the extent required
by Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code"),
the Committee administering the Plan shall be composed solely of two or more
"outside directors" within the meaning of Section 162(m) of the Code.

        (b)    Power and Authority of the Committee.    The Committee shall have
full power and authority, subject to all the applicable provisions of the Plan
(including but not limited to the requirements of Section 2(c) of the Plan) and
applicable law, to (i) establish, amend, suspend, terminate or waive such rules
and regulations and appoint such agents as it deems necessary or advisable for
the proper administration of the Plan, (ii) construe, interpret and administer
the Plan or any Annual Cash Bonus Award (as defined below in Section 3(b)) made
under the Plan, and (iii) make all other determinations and take all other
actions necessary or advisable for the administration of the Plan. Unless
otherwise expressly provided in the Plan, each determination made and each
action taken by the Committee pursuant to the Plan or Annual Cash Bonus Award
made under the Plan (x) shall be within the sole discretion of the Committee,
(y) may be made at any time and (z) shall be final, binding and conclusive for
all purposes on all persons, including, but not limited to, Participants and
their legal representatives and beneficiaries. For purposes of the Plan, the
term "Affiliate" shall mean any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company and any entity in which the
Company has a significant equity interest, in each case as determined by the
Committee in its sole discretion.

        (c)    Qualified Performance-Based Compensation.    From time to time,
the Committee may designate an Annual Cash Bonus Award as an award of "qualified
performance-based compensation" within the meaning of Section 162(m) of the Code
(hereinafter referred to as a "Performance-Based Award"). Notwithstanding any
other provision of the Plan to the contrary, the following additional
requirements shall apply to all Performance-Based Awards made to any Participant
(as defined below in Section 3(a)) under the Plan:

          (i)  Any Performance-Based Award shall be null and void and have no
effect whatsoever unless the Plan shall have been approved by the shareholders
of the Company at the Company's 2002 Annual Meeting of Shareowners.

--------------------------------------------------------------------------------

        (ii)  The right to receive a Performance-Based Award shall be determined
solely on account of the attainment of one or more pre-established, objective
performance goals selected by the Committee in connection with the grant of the
Performance-Based Award. Such performance goals may apply to the Participant
individually, an identifiable business unit of the Company, the Company as a
whole, or any combination thereof. The performance goals shall be based solely
on one or more of the following business criteria: revenue or revenue growth;
new product revenue; earnings (before or after taxes, interest, depreciation
and/or amortization); operating income or gross margin performance; market
share; economic value added; improvement in economic value added; cash flow
(including free cash flow, net cash flow, operating cash flow or any combination
thereof); operating and fixed factory expense levels; working capital; stock
price performance; earnings per share (basic or diluted); total shareholder
return and profitability as measured by any one or more of the following ratios:
return on revenue, return on assets or return on equity; and cumulative total
return to shareholders (whether compared to pre-selected peer groups or not).
The foregoing shall constitute the sole business criteria upon which the
performance goals under this Plan shall be based.

        (iii)  The maximum bonus which may be paid to any Participant pursuant
to any Performance-Based Award with respect to any fiscal year shall not exceed
the lesser of 300% of a Participant's base salary for that fiscal year or
$4,000,000.

        (iv)  For a Performance-Based Award, the Committee shall, not later than
90 days after the beginning of each fiscal year:

(A)designate all Participants for such fiscal year; and

(B)establish the objective performance factors for each Participant for that
fiscal year on the basis of one or more of the business criteria set forth
herein.

        (v)  Following the close of each fiscal year and prior to payment of any
amount to any Participant under the Plan, the Committee must certify in writing
as to the attainment of all factors (including the performance factors for a
Participant) upon which any payments to a Participant for that fiscal year are
to be based.

        (vi)  Each of the foregoing provisions, and all of the other terms and
conditions of the Plan as it applies to any Performance-Based Award, shall be
interpreted in such a fashion so as to qualify all compensation paid thereunder
as "qualified performance-based compensation" within the meaning of
Section 162(m) of the Code.

Section 3.    Eligibility and Participation

        (a)    Eligibility.    The Plan is maintained by the Company for its
executive officers. In order to be eligible to participate in the Plan, an
executive officer of the Company or any of its Affiliates must be selected by
the Committee (if so selected, such executive officer is referred to as a
"Participant" in this Plan). In determining the executive officers who will
participate in the Plan, the Committee may take into account the nature of the
services rendered by such executive officers, their present and potential
contributions to the success of the Company and such other factors as the
Committee, in its sole discretion, shall deem relevant. A director of the
Company or of an Affiliate who is not also an employee of the Company or an
Affiliate, and all members of the Committee, shall not be eligible to
participate in the Plan.

        (b)    Participation.    The Committee shall determine the employees
eligible to be granted an annual cash bonus award (an "Annual Cash Bonus
Award"), the amount or range (subject to the limits set forth in the Plan) of
the potential bonus to be paid pursuant to each Annual Cash Bonus Award, the
time or times when Annual Cash Bonus Awards will be made, and all other terms
and conditions of each Annual Cash Bonus Award. The provisions of the Annual
Cash Bonus Awards need not be the

2

--------------------------------------------------------------------------------


same with respect to different Participants. The Committee's decision to approve
an Annual Cash Bonus Award to an executive officer in any year shall not require
the Committee to approve a similar Annual Cash Bonus Award or any Annual Cash
Bonus Award at all to that executive officer or any other executive officer or
person at any future date. The Company and the Committee shall not have any
obligation for uniformity of treatment of any person, including, but not limited
to, Participants and their legal representatives and beneficiaries and employees
of the Company or of any Affiliate of the Company.

        (c)    Employment.    In the absence of any specific agreement to the
contrary, no Annual Cash Bonus Award to a Participant under the Plan shall
affect any right of the Company, or of any Affiliate of the Company, to
terminate, with or without cause, the Participant's employment with the Company
or any Affiliate at any time. Neither the establishment of the Plan, nor the
granting of any Annual Cash Bonus Award hereunder, shall give any Participant
(i) any rights to remain employed by the Company or any Affiliate; (ii) any
benefits not specifically provided for herein or in any Annual Cash Bonus Award
granted hereunder; or (iii) any rights to prevent the Company or any Affiliate
from modifying, amending or terminating any of its other benefit plans of any
nature whatsoever.

Section 4.    Payment of Annual Cash Bonus Awards

        (a)    General.    Annual Cash Bonus Awards may be granted singly or in
combination, or in addition to, in tandem with or in substitution for any grants
or rights under any other employee or compensation plan of the Company or of any
Affiliate. All or part of an Annual Cash Bonus Award may be subject to
conditions and forfeiture provisions established by the Committee, which may
include, but are not limited to, continuous service with the Company or an
Affiliate.

        (b)    Payment of Annual Cash Bonus Awards.    Payment of any bonuses
pursuant to Annual Cash Bonus Awards shall be made solely in cash and may be
made, subject to any deferred compensation election which may be permitted
pursuant to the ADC Telecommunications, Inc. Deferred Compensation Plan, any
elections made pursuant to the ADC Telecommunications, Inc. Executive Incentive
Exchange Plan, or any similar plan maintained by the Company (as such plans may
be amended from time to time), at such times, with such restrictions and
conditions as the Committee, in its sole discretion, may determine at the time
of grant of the Annual Cash Bonus Awards.

        (c)    Discretionary Reduction.    The Committee shall retain sole and
full discretion to reduce, in whole or in part, the amount of any cash payment
otherwise payable to any Participant under this Plan.

Section 5.    Termination of Employment

        (a)    Termination of Employment.    If employment with ADC is
terminated for any reason other than death and if the Employment Termination
Date occurs prior to the end of the fiscal year, a Participant will not receive
an Annual Cash Bonus Award under the Plan. For purposes of this Plan, the
"Employment Termination Date" is the date that the Participant ceases to be an
employee of the Company (as determined by the Committee). In the case of
termination of employment by the Company, the Employment Termination Date shall
be determined without regard to whether such termination is with or without
cause or with or without reasonable notice.

        (b)    Death.    If a Participant dies during the fiscal year, a
pro-rated payment of the Annual Cash Bonus Award otherwise payable for the full
fiscal year will be made to the Participant's estate. The payment will be based
upon the time the Participant served as an executive officer during the fiscal
year.

3

--------------------------------------------------------------------------------


Section 6.    Nontransferability

        Except as otherwise determined by the Committee, no right under any
Annual Cash Bonus Award shall be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of during the time in which the requirement
of continued employment or attainment of performance objectives has not been
achieved.

Section 7.    Taxes

        In order to comply with all applicable federal or state income, social
security, payroll, withholding or other tax laws or regulations, the Company may
take such action, and may require a Participant to take such action, as it deems
appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from such
Participant.

Section 8.    Amendment and Termination

        (a)    Term of Plan.    Unless the Plan shall have been discontinued or
terminated as provided in Section 8(b) hereof, no Annual Cash Bonus Awards shall
be granted under the Plan after October 31, 2006, and no Annual Cash Bonus
Awards shall be paid except with respect to the Company's fiscal year ending not
later than October 31, 2006. No Annual Cash Bonus Awards may be granted after
such termination, but termination of the Plan shall not alter or impair any
rights or obligations under any Annual Cash Bonus Award theretofore granted
(including the payment of such Annual Cash Bonus Award within the time period
permitted by the Code, as the same may be amended from time to time), without
the consent of the Participant or holder or beneficiary thereof.

        (b)    Amendments to and Termination of Plan.    Except to the extent
prohibited by applicable law and unless otherwise expressly provided in the
Plan, the Committee may amend, alter, suspend, discontinue or terminate the
Plan; provided, however, that notwithstanding any other provision of the Plan,
without the approval of the shareholders of the Company, no such amendment,
alteration, suspension, discontinuation or termination shall be made that,
absent such approval would cause any compensation paid pursuant to any
Performance-Based Award granted pursuant to the Plan to no longer qualify as
"qualified performance-based compensation" within the meaning of Section 162(m)
of the Code.

        (c)    Correction of Defects, Omissions and Inconsistencies.    Except
to the extent prohibited by applicable law and unless otherwise expressly
provided in the Plan, the Committee may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Annual Cash Bonus Award in the
manner and to the extent it shall deem desirable to carry the Plan into effect.

Section 9.    Miscellaneous

        (a)    Governing Law.    The Plan and all of the Participants' rights
thereunder shall be governed by and construed in accordance with the internal
laws, and not the laws of conflicts, of the State of Minnesota.

        (b)    Severability.    If any provision of the Plan, or any Annual Cash
Bonus Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction or would disqualify the Plan, or any Annual Cash Bonus Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan, and the Annual Cash Bonus
Award such provision shall be stricken as to such jurisdiction, and the
remainder of the Plan, and any such Annual Cash Bonus Award shall remain in full
force and effect.

4

--------------------------------------------------------------------------------


        (c)    No Trust or Fund Created.    Neither the Plan nor any obligations
to pay an Annual Cash Bonus Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Affiliate and a Participant or any other person. To the extent that any
person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Annual Cash Bonus Award, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any Affiliate.

        (d)    Nature of Payments.    Any and all cash payments pursuant to any
Annual Cash Bonus Award granted hereunder shall constitute special incentive
payments to the Participant, and such payments shall not be taken into account
in computing the amount of the Participant's salary or compensation for purposes
of determining any pension, retirement, death or other benefits under (i) any
pension, retirement, profit sharing, bonus, life insurance or other employee
benefit plan of the Company or any Affiliate or (ii) any agreement between the
Company (or any Affiliate) and the Participant, except to the extent that such
plan or agreement expressly provides to the contrary.

        (e)    Headings.    Headings are given to the Sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-jj



ADC TELECOMMUNICATIONS, INC. EXECUTIVE MANAGEMENT INCENTIVE PLAN
